Citation Nr: 1226746	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether the Veteran is competent to handle disbursement his funds from the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972, during the Vietnam Era. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the RO that determined that the Veteran was not competent to handle disbursement of his funds. 

In June 2010, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case to the RO in September 2010 for further development.  All requested development having been completed, this matter now returns to the Board.


FINDINGS OF FACT

The competent and probative evidence of record has established that the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds. 


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.353(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  

Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the case currently on appeal. 

The RO has determined that the Veteran is not competent for VA benefits purposes.  He currently is rated as 100 percent disabled due to service-connected paranoid schizophrenia.  He assert that, despite his financial difficulties in the past, he is now able to effectively handle his VA funds.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to mange his or her own affairs, including disbursement of funds without limitation. 38 C.F.R. § 3.353(a).  There is a presumption in favor of competency. 38 C.F.R. § 3.353(d).  

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to mange his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  

Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency. 38 C.F.R. § 3.353(c). 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007). 

As noted, the Veteran is currently in receipt of VA compensation benefits due to paranoid schizophrenia, as 100 percent disabling.   

The Board has reviewed the evidence of record and concludes that the Veteran is not competent to handle the disbursement of VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency. 38 C.F.R. § 3.353(d). However, in this case, the Board finds that the evidence that the Veteran is incompetent for VA benefits purposes is far more persuasive than the evidence that he is competent. 

In reviewing the record, the Veteran is shown to have had a VA examination in March 2005.  At that time, the Veteran's previous and current medical, occupational, and social history was noted.  He reported having limited contact with family and a few real friends.  His symptoms included those of a psychosis, obsessive thoughts, and somatization.  He also was noted to have a history of seeking drugs for pain complaints.  The examiner stated that the Veteran rambled nonstop about his somatic complaints.  The Veteran reported having trouble with loaning money to people who did not pay him back.  

On examination, the Veteran had clear impairment of thought process, with a tendency to ramble about irrelevant content and to focus on bodily functions and pain complaints.  He admitted to auditory hallucinations that made derogatory comments towards himself and others.  He reported being compulsive about keeping things in order and clean.  He had good hygiene and grooming and was noted to be oriented to person, place and time.  Testing revealed short term memory impairment.  

His long term memory was difficult to assess but he appeared to have adequate memory for his remote personal history.  His mood during the examination was anxious.  He reported having sleep impairment.  He appeared to have some grandiose ideations about himself.  

In conclusion, the examiner indicated that the Veteran was competent for VA benefit purposes in terms of knowing about his income and what bills he needed to pay, although he had, in the past, been exploited and made loans to people who were not reliable and had not returned the money. 

Therefore, the examiner indicated that this should be reassessed at a future date in terms of his ability to avoid exploitation, so that he could use his funds to meet his own needs rather than the needs of others.

This same examiner offered a clarification as to competency in May 2005.  The examiner noted that he had previously stated that the Veteran appeared to know about his income and what bills he needed to pay.  However, there was some evidence of previous dissipation of funds and poor judgment towards the distribution of his funds as evidenced by his report that he had been exploited by many people who did not return the money.  

The examiner also noted that a recent review of the Veteran's medical records indicated that the Veteran was worried about things missing from his house after he allowed someone to stay there in his absence.  The examiner felt that, although this might be based on paranoia, it indicated that he was making himself vulnerable to theft by allowing others to stay in his home.  He had lost $20,000 after being swindled by a friend, according to his own self report, and was trying to reclaim the money.  

The examiner opined that it would be in the Veteran's best interest to have someone oversee his finances so that his funds could be used solely for his own needs, and prevent further exploitation by others.  Therefore, the examiner concluded that the Veteran was not competent for VA benefit purposes in order to manage his own affairs.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2010.  He indicated that, while he had some troubles with his finances in the past, he felt he was now able to handle his finances on his own.

The Veteran afforded another VA examination to address his competency in September 2011.  At that time, the examiner noted the Veteran's diagnosis of schizophrenia and indicated that he had total occupational and social impairment.  

During the interview, the Veteran reported that he had not handled his finances for the past year and felt that his trustee was doing a good job, but added that he suspected that the handling of his financial affairs had been irregular.  He was taking medication for this condition, but added that he took his medications only sporadically, as he felt they interfered with his ability to function and handle his problems.  

On examination, the Veteran was found to have suspiciousness, mild memory loss, impairment of short and long term memory, and persistent delusions and hallucinations.  

The VA examiner concluded that the Veteran was not competent to manage his financial affairs.  In support of this opinion, the examiner noted that the Veteran had been hospitalized twice in the past 12 months and was not compliant with his psychotropic medications.  It was also noted that he had not met with his mental health medication provider for months.  The examiner also pointed out that the Veteran continued to report delusional beliefs and often experienced paranoid fears.

The Board finds the VA medical opinions of record to controlling in this case.  While a VA examination in March 2005 initially found that the Veteran did understand his income and what bills he needed to pay, that examiner clarified his opinion in May 2005, indicating that the Veteran was not competent to receive disbursement of funds.  Another VA examiner in September 2011 also found the Veteran to be not competent to handle disbursement of funds.

Neither the Veteran nor his representative has submitted or identified any medical evidence that refutes or conflicts with the aforementioned opinion, nor does the record contain any competent evidence supporting his assertions.  

Therefore, the Board finds the weight of the competent medical evidence reflects that the Veteran is incompetent to handle the disbursement of funds for VA purposes. 

The Board has considered the Veteran's testimony at his June 2010 hearing, with regard to a determination of competency.  However, as noted, although a lay person is competent to report symptoms, a lay person is not competent to offer an opinion on complex medical questions.  See Espiritu, Jandreau, supra. 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  

In this instance, the Board places far more weight on the opinions of the VA examiners, who thoroughly examined the Veteran and provided detailed clinical findings as to the nature and severity of his disorder, than on the Veteran's lay assertions. 

For all the foregoing reasons, the Board finds against a determination of competency.  The preponderance of the evidence is against the claim for a finding of competency, and the claim must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.353(d) (2011); Sanders v. Principi, 17 Vet. App. 329 (2003); Sims v. Nicholson, 19 Vet. App. 453 (2007). 


ORDER

The Veteran is not competent to handle disbursement of VA compensation benefits in this case.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


